PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before POLITZ, JOLLY, and JONES, Circuit Judges.*
PER CURIAM:
The paragraph of the original opinion found at 916 F.2d 300, 306-07 immediately after the citation to 116 Cong.Rec. 32124, 32125, and carrying headnote 7 identification, is deleted; the following is substituted therefor:
From the foregoing we conclude that in order to defend against an adverse summary judgment on its claim under 12 U.S.C. § 1972(1)(D), Dibidale need only allege and offer adequate summary judgment proof upon which the trier-of-fact could find that the hiring of Theriot was in fact a condition or requirement of its securing the desired loan from American Bank.
In all other respects the opinion is REINSTATED.
No judge in regular active service on the court having requested that the court be polled relative to rehearing en banc, the Suggestions for Rehearing En Banc are DENIED.